Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
2.	Amended Claims 1-16 & 21-24 filed 12/21/21 are present and under consideration.
3.	Claims 1-16 & 21-24 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent and non-patent data bases it is determined that claims 1-16 & 21-24 are unobvious and patentable over prior art of record. The closest prior art and cited in the PCT written opinion are US 6,303,319 & US 20180111929. US patent 6,303,319 (Rickles) teaches methods and compositions for identifying inhibitors of the interaction between phosphopeptide binding pairs, i.e., a protein domain having at least one phosphopeptide binding domain and the phosphorylated ligands that bind these domains. These inhibitors may be used for pharmaceutical compositions and in therapeutic treatments for diseases in which a phosphopeptide domain binding is implicated. US 20180111929 (Ibrahim et al.) teaches compounds active on protein kinases are described, as well as methods of using such compounds to treat diseases and conditions associated with aberrant activity of protein kinases. However, the cited references do not teach or make obvious the currently claimed invention or method.
5.	Drawings filed 1/5/21 are acknowledged.

7.	Information Disclosure Statement filed 12/22/21 is acknowledged. A signed copy is provided with this Office Action.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940